United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
East Providence, RI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2052
Issued: March 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 31, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ hearing representative’s decision dated July 11, 2007, finalizing a
$1,072.15 overpayment of compensation and that he was at fault in creating the overpayment.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
this decision.
ISSUES
The issues are: (1) whether an overpayment of $1,072.15 was created during the period
January 11 to 21, 2006; and (2) whether the Office properly denied waiver of the recovery of the
overpayment on the grounds that appellant was at fault in creating the overpayment.
FACTUAL HISTORY
This case is before the Board for the second time. In the prior appeal the Board reversed
an April 18, 2006 overpayment decision.1 The Board found that the evidence of record was
1

Docket No. 06-1229 (issued September 14, 2006).

insufficient to establish that compensation was paid for the period in question as the only
relevant evidence was a January 19, 2006 compensation computer worksheet and a February 2,
2006 overpayment calculation worksheet. The facts and the circumstances of the case as set
forth in the Board’s prior decision and are hereby incorporated by reference.2
In a letter dated October 3, 2005, the Office outlined appellant’s responsibilities upon
receiving compensation. These included notifying the Office when he returned to work and
returning payments to it if he had worked for any portion of the period covered by it.
Subsequent to the Board’s decision, the Office included a payment report which indicated
that appellant received a net payment of $2,420.10 or gross amount of $2,680.36 for the period
December 25, 2005 to January 21, 2006. The check date was listed as January 21, 2006.
By letters dated September 28 and October 16, 2006, the Office advised appellant of a
preliminary determination that an overpayment of compensation had occurred from January 11
to 21, 2006. The Office stated that he was paid for temporary total disability from December 25,
2005 to January 21, 2006, but had returned to work on January 11, 2006. With respect to fault,
the Office made a preliminary determination that appellant was at fault because he should have
known he was not entitled to receive compensation for total disability after he had returned to
work. Appellant was advised that he could request a telephone conference, a final decision
based on the written evidence only or a hearing within 30 days of the date of this letter if he
disagreed that the overpayment occurred, if he disagreed with the amount of the overpayment
and if he believed that recovery of the overpayment should be waived. The Office requested that
appellant complete an accompanying overpayment recovery questionnaire (Form OWCP-20) and
submit financial documents in support thereof within 30 days.
On November 1, 2006 appellant requested a prerecoupment hearing and noted his
disagreement with the finding of fault. He advised that he had previously submitted an
overpayment recovery questionnaire. An oral hearing was held on April 26, 2007 at which
appellant and his spouse testified.
In a May 17, 2007 letter, the employing establishment requested the hearing
representative to include in his consideration that appellant “received $20,159.23 in overtime pay
during the period April 2006 to April 2007.”
On May 22, 2007 appellant submitted a revised overpayment recovery questionnaire. He
indicated that he had total assets of $7,650.00, monthly income of $4,926.00 and monthly
expenses of $4,359.66. Appellant contended that he was not at fault in the creation of the
overpayment as the payments he received from the Office were inconsistent and he had informed
the Office of his return to work.
By decision dated and finalized July 11, 2007, the Office hearing representative finalized
the October 16, 2006 overpayment. The hearing representative found that appellant was at fault
2

On December 3, 2004 appellant, a 52-year-old letter carrier, filed an occupational disease claim alleging that on
September 9, 2004 he first realized his plantar fasciitis was employment related. The Office accepted the claim for
aggravation of left plantar fasciitis and authorized surgery was performed on July 19, 2005.

2

in creating the $1,072.15 overpayment as he knew or should have known he was not entitled to
wage-loss compensation after he had returned to limited-duty work on January 11, 2006.
Therefore, the hearing representative denied waiver of recovery. The hearing representative
noted that the Office’s October 3, 2005 letter was addressed to appellant at his address of record
and there was no evidence that he did not receive it. The hearing representative found that
appellant’s “usual” monthly expenses exceeded his household monthly income by $63.66. The
hearing representative therefore found that recovery of the overpayment would not defeat the
purpose of the Federal Employees’ Compensation Act. Repayment was directed by submitting
monthly payments of $150.00.
LEGAL PRECEDENT -- ISSUE 1
Section 8116(a) of the Act provides that, while an employee is receiving compensation
under the Act the employee may not receive salary, pay or remuneration of any type from the
United State Office procedures provide that an overpayment in compensation is created when a
claimant returns to work but continues to receive wage-loss compensation except in limited
specified instances.3
ANALYSIS -- ISSUE 1
The Board finds that the Office properly determined that an overpayment was created and
properly calculated the amount of the overpayment. The overpayment was paid for the period
from January 11 to 21, 2006 in the amount of $1,072.15. The Office properly noted that for this
period appellant received a check in the gross amount of $2,680.38. The Office determined that
during that time period, December 20, 2005 to January 10, 2006, he should have only been paid
$1,608.23. Subtracting what appellant should have been paid for this period, $1,608.23, from
what he was paid, $2,680.38, equals an overpayment of $1,072.15 for period January 11 through
21, 2006. There is no contrary evidence regarding the fact of and the amount of the
overpayment. The Board will affirm the Office’s finding on the fact and the amount of the
overpayment. Accordingly, appellant received an overpayment as he returned to work and
continued to receive compensation.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act4 provides that an overpayment in compensation shall be
recovered by the Office unless incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of the Act or would be against
equity and good conscience.5

3

5 U.S.C. § 8116(a); see Danny E. Haley, 56 ECAB 393 (2005) (Office procedures provide that an overpayment
in compensation is created when a claimant returns to work but continues to receive wage-loss compensation).
4

5 U.S.C. §§ 8101-8193.

5

5 U.S.C. § 8129(b).

3

Section 10.433(a) of the Office’s regulations provides:
“[The Office] may consider waiving an overpayment only if the individual to
whom it was made was not at fault in accepting or creating the overpayment.
Each recipient of compensation benefits is responsible for taking all reasonable
measures to ensure that payments he or she receives from [the Office] are proper.
The recipient must show good faith and exercise a high degree of care in reporting
events which may affect entitlement to or the amount of benefits. A recipient
who has done any of the following will be found to be at fault with respect to
creating an overpayment: (1) Made an incorrect statement as to a material fact
which he or she knew or should have known to be incorrect; (2) Failed to provide
information which he or she knew or should have known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect.”6
ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment. In order for the Office to establish that appellant was at fault in creating the
overpayment of compensation, the Office must establish that at the time he received the
compensation in question, he knew or should have known that the payment was incorrect.7
Appellant properly notified the Office of his return to work on January 11, 2006.
However, he accepted compensation benefits for total disability during a period that he had
actual earnings. The evidence establishes that appellant knew or should have known this to be
incorrect. In an October 3, 2005 letter, the Office clearly advised that he was to return any
checks if he returned to work. Appellant did not do so.
Appellant contends that he never received the October 3, 2005 letter informing him how
his compensation benefits would be paid while on the periodic rolls for temporary total
disability. The letter informed him to return the payment to the Office if he worked for any
portion of the period for which payment was made. Appellant did not assert that his address
changed or that the address used by the Office was otherwise incorrect. The Board has found
that, in the absence of evidence to the contrary, a letter properly addressed and mailed in the
ordinary course of business, such as in the course of the Office’s daily activities, is presumed to
have arrived at the mailing address in due course. This is known as the mailbox rule.8 Appellant
submitted no evidence substantiating that he did not receive the Office’s October 3, 2005 letter.
The Board finds that there is no error on the part of the Office in mailing the October 3, 2006
letter to the address provided by appellant.9 Thus, the Board finds that appellant knew or should
6

20 C.F.R. § 10.433; see Sinclair L. Taylor, 52 ECAB 227 (2001); see also 20 C.F.R. § 10.430.

7

Neill D. Dewald, 57 ECAB __ (Docket No. 06-117, issued February 21, 2006); Diana L. Booth, 52 ECAB
370 (2001).
8

Joseph R. Giallanza, 55 ECAB 186 (2003).

9

Id.

4

have known that he was not entitled to wage-loss compensation on and after January 11, 2006.
Waiver of an overpayment is not permitted unless a claimant is without fault in creating the
overpayment.10 Accordingly, the Office properly denied waiver of the overpayment as appellant
was not without fault in its creation.
Lastly, with respect to recovery of the overpayment in compensation, the Board’s
jurisdiction is limited to reviewing those cases where the Office seeks recovery from continuing
compensation benefits under the Act.11 As appellant is no longer receiving wage-loss
compensation, the Board does not have jurisdiction with respect to the recovery of the
overpayment under the Debt Collection Act.12
CONCLUSION
The Board finds that the Office properly found a $1,072.15 overpayment of
compensation in appellant’s case for the period January 11 to 21, 2006 as he received
compensation after he no longer had any wage loss. The Board further finds that the Office
properly found appellant at fault in creation of the overpayment and that he was therefore not
entitled to waiver.

10

Michael L. Leffingwell, 53 ECAB 309, 314 (2002).

11

Joan Ross, 57 ECAB ___ (Docket No. 06-887, issued July 24, 2006); Cheryl Thomas, 55 ECAB 610 (2004).

12

Danny E. Haley, supra note 3.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 11, 2007 is affirmed.
Issued: March 24, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

